COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
  MARY LOU ORTIZ, JOANNE ORTIZ,                                  No. 08-17-00042-CV
  AND JESUS ORTIZ,                                §
                                                                      Appeal from
                         Appellants,              §
                                                                  384th District Court
  v.                                              §
                                                               of El Paso County, Texas
  ST. TERESA NURSING AND                          §
  REHABILITATION CENTER, LLC,                                    (TC # 2015DCV0662)
                                                  §
                         Appellee.
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2019.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.